Name: Commission Regulation (EEC) No 3147/88 of 13 October 1988 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 / 1314. 10. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3147/88 of 13 October 1988 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the need to avoid disturbances on the Community market, and   the economic aspect of the proposed exports ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1109/88 (2), and in particular Article 17 (5) thereof, Whereas Article 3(1 ) of Regulation (EEC) No . 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of : Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equili ­ brium and the natural development of prices and trade on this market, Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products 0, as last amended by Regulation (EEC) No 3812/85 (*), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; (') OJ No L 148 , 28 . 6. 1968 , p . 13 . f) OJ No L 110, 29 . 4. 1988, p. 27. 0 OJ No L 155, 3 . 7. 1968, p . 1 . n OT No L 119, 8 . 5 . 1986, p. 36. n OJ No L 184, 29. 7. 1968, p. 10 .(j OJ No L 368, 31 . 12. 1985, p. 3 . No L 281 / 14 Official Journal of the European Communities 14. 10 . 88 Whereas, for products falling within subheadings ex 0402 99 1 1 , ex, 0402 99 19 , ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93 of the combined nomenclature, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for te other products contai ­ ning added sugar falling within headings 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Whereas Commission Regulation (EEC) No 896/84 (*), as amended by Regulation (EEC) No 2881 /84 ( «), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2306/88 (2) ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis : HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex.  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 1636/87 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community curiencies referred to in the previous indent, and the aforesaid coefficient : 2. There shall be no refunds for exports to Zone E for products falling within heading Nos 0401 , 0402, 0403, 0404, 0405 and 2309 of the combined nomenclature . 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than 140 ECU/100 kg ; Article 2 This Regulation shall enter into force on 14 October 1988 . (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 201 , 27. 7. 1988 , p. 65 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 91 , 1 . 4. 1984, p. 71 . ( «) OJ No L 272, 13 . 10 . 1984, p. 16 . No L 281 / 1514. 10. 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 13 October 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 281 /16 Official Journal of the European Communities 14. 10. 88 ANNEX to the Commission Regulation of 13 October 1988 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0401 10 10 000 5,64 0401 10 90 000 II 5,64 0401 20 11 100 II 5,64 0401 20 11 500 || 9,08 0401 20 19 100 II 5,64 0401 20 19 500 li 9,08 0401 20 91 100 ll 12,31 0401 20 91 500 II 14,46 0401 20 99 100 II 12,31 0401 20 99 500 II 14,46 0401 30 11 100 II 18,77 0401 30 11 400 II 29,32 0401 30 1 1 700 II 44,39 0401 30 19 100 Il 18,77 0401 30 19 400 Il 29,32 0401 30 19 700 I 44,39 0401 30 31 100 II 53,00 . 0401 30 31 400 II 83,14 0401 30 31 700 Il 91,75 0401 30 39 100 Il 53,00 0401 30 39 400 \ 83,14 0401 30 39 700 I 91,75 0401 30 91 100 104,67 0401 30 91 400 \ 154,19 0401 30 91 700 \ 180,02 0401 30 99 100 I 104,67 0401 30 99 400 I 154,19 0401 30 99 700 180,02 0402 10 11 000 62,00 0402 10 19 000 \ 62,00 0402 10 91 000 0,6200 0402 10 99 000 \ 0,6200 0402 21 11 200 62,00 0402 21 1 1 300 I 96,31 0402 21 1 1 500 102,84 0402 21 1,1 900 112,06 0402 21 17 000 62,00 0402 21 19 300 96,31 0402 21 19 500 102,84 0402 21 19 900 112,06 0402 21 91 100 \ 113,05 0402 21 91 200 \ 113,99 0402 21 91 300 115,71 0402 21 91 400 125,81 0402 21 91 500 129,25 0402 21 91 600 142,31 0402 21 91 700 l 150,25 0402 21 91 900 l 159,00 0402 21 99 100 113,05 14. 10. 88 Official Journal of the European Communities No L 281 /17 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 21 99 200 \ 113,99 0402 21 99 300 115,71 0402 21 99 400 125,81 0402 21 99 500 129,25 0402 21 99 600 142,31 0402 21 99 700 150,25 0402 21 99 900 159,00 0402 29 15 200 l 0,6200 0402 29 15 300 0,9631 0402 29 15 500 1,0284 0402 29 15 900 l 1,1206 0402 29 19 200 \ 0,6200 0402 29 19 300 0,9631 0402 29 19 500 1,0284 0402 29 19 900 1,1206 0402 29 91 100 1,1305 0402 29 91 500 1,2581 0402 29 99 100 1,1305 0402 29 99 500 1,2581 0402 91 11 110 5,64 0402 91 11 120 \ 12,31 0402 91 11 310 19,86 0402 91 11 350 25,09 0402 91 11 370 31,42 0402 91 19 110 5,64 0402 91 19 120 12,31 0402 91 19 310 \ 19,86 0402 91 19 350 l 25,09 0402 91 19 370 \ 31,42 0402 91 31 100 Il 25,01 0402 91 31 300 II 37,13 0402 91 39 100 \\ 25,01 0402 91 39 300 II 37,13 0402 91 51 000 29,32 0402 91 59 000 I 29,32 0402 91 91 000 \ 104,67 0402 91 99 000 104,67 0402 99 11 110 0,0564 0402 99 11 130 0,1231 0402 99 11 150 0,2056 0402 99 11 310 22,91 0402 99 11 330 28,25 0402 99 11 350 38,70 0402 99 19 110 0,0564 0402 99 19 130 0,1231 0402 99 19 150 0,2056 0402 99 19 310 22,91 0402 99 19 330 28,25 0402 99 19 350 38,70 0402 99 31 110 \ 0,2717 0402 99 31 150 40,42 0402 99 31 300 0,5300 0402 99 31 500 0,9175 0402 99 39 110 0,2717 0402 99 39 150 40,42 0402v99 39 300 l 0,5300 No L 281 / 18 Official Journal of the European Communities 14. 10. 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 99 39 500 0,9175 0402 99 91 000 ll 1,0467 0402 99 99 000 l 1,0467 0403 10 11 100 5,64 0403 10 11 300 \ 9,08 0403 10 13 000 \ 12,31 0403 10 19 000 \ 18,77 0403 10 31 100 \ 0,0564 0403 10 31 300 \ 0,0908 0403 10 33 000 \ 0,1231 0403 10 39 000 \ 0,1877 0403 90 1 1 000 \ 62,00 0403 90 13 000 I 62,00 0403 90 19 000 I 113,05 0403 90 31 000 I 0,6200 0403 90 33 000 \ 0,6200 0403 90 39 000 \ 1,1305 0403 90 51 100 5,64 0403 90 51 300 \ 9,08 0403 90 53 000 \ 12,31 0403 90 59 110 l 18,77 0403 90 59 140 \ 29,32 0403 90 59 170 \ 44,39 0403 90 59 310 \ 53,00 0403 90 59 340 \ 83, 14^ 0403 90 59.370 \ 91,75 0403 90 59 510 \ 104,67 0403 90 59 540 \ 154,19 0403 90 59 570 \ 180,02 0403 90 61 100 l 0,0564 0403 90 61 300 \ 0,0908 0403 90 63 000 \ 0,1231 0403 90 69 000 \ 0,1877 0404 90 11 100 \ 62,00 0404 90 11 910 \ 5,64 0404 90 1 1 950 I 19,86 0404 90 13 120 Il 62,00 0404 90 13 130 Il 96,31 0404 90 13 140 Il 102,84 0404 90 13 150 Il 112,06 0404 90 13 911 II 5,64 0404 90 13 913 Il 12,31 0404 90 13 915 I 18,77 0404 90 13 917 II 2932 0404 90 13 919 II 44,39 0404 90 13 931 I 19,86 0404 90 13 933 I 25,09 0404 90 13 935 II 31,42 0404 90 13 937 ll 37,13 0404 90 13 939 Il 38,87 0404 90 19 110 113,05 0404 90 19 115 Il 113,99 0404 90 19 120 ll 115,71 0404 90 19 130 ll 125,81 0404 90 19 135 ll 129,25 14. 10. 88 Official Journal of the European Communities No L 281 /19 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 19 150 142,31 0404 90 19 160 150,25 0404 90 19 180 I 159,00 0404 90 19 900 \  0404 90 31 100 62,00 0404 90 31 910 5,64 0404 90 31 950 19,86 0404 90 33 120 62,00 0404 90 33 130 96,31 0404 90 33 140 - 102,84 0404 ?0 33 150 112,06 0404 90 33 911 5,64 0404 90 33 913 12,31 0404 90 33 915 18,77 0404 90 33 917 l 29,32 040490 33 919 44,39 0404 90 33 931 19,86 0404 90 33 933 I 25,09 0404 90 33 935 31,42 0404 90 33 937 37,13 0404 90 33 939 38,87 0404 90 39 110 \ 113,05 0404 90 39 115 \ 113,99 0404 90 39 120 \ 115,71 0404 90 39 130 \ 125,81 0404 90 39 150 ll 129,25 0404 90 39 900 I-I  0404 90 51 100 || 0,6200 0404 90 51 910 ll 0,0564 0404 90 51 950 22,91 0404 90 53 110 II 0,6200 0404 90 53 130 II 0,9631 0404 90 53 150 II 1,0284 0404 90 53 170 Il 1,1206 0404 90 53 911 II 0,0564 0404 90 53 913 II 0,1231 0404 90 53 915 \\ 0,1877 0404 90 53 917 \ 0,2932 0404 90 53 919 0,4439 0404 90 53 931 \ 22,91 0404 90 53 933 28,25 0404 90 53 935 , 38,70 0404 90 53 937 \ 40,42 0404 90 53 939  0404 90 59 130 l 1,1305 t)404 90 59 150 1,2581 0404 90 59 930 0,6377 0404 90 59 950 0,9175 0404 90 59 990 t 1,0467 0404 90 91 100 0,6200 0404 90 91 910 I 0,0564 0404 90 91 950 22,91 0404 90 93 110 0,6200 0404 90 93 130 0,9631 0404 90 93 150 \ 1,0284 No L 281 /20 Official Journal of the European Communities 14. 10 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0404 90 93 170 1,1206 0404 90 93 911 I 0,0564 0404 90 93 913 l 0,1231 0404 90 93 915 \ 0,1877 0404 90 93 917 0,2932 0404 90 93 919 I 0,4439 0404 90 93 931 I 22,91 0404 90 93 933 l 28,25 0404 90 93 935 38,70 0404 90 93 937 i 40,42 0404 90 93 939 l  0404 90 99 130 1,1305 0404 90 99 150 \ 1,2581 0404 90 99 930 0,6377 0404 90 99 950 I 0,9175 0404 90 99 990 \ 1,0467 0405 00 10 100 \  0405 00 10 200 139,88 0405 00 10 300 175,98 0405 00 10 500 180,49 0405 00 10 700 I 185,00 0405 00 90 100 I 185,00 0405 00 90 900 \ 232,00 0406 10 10 000 \  0406 10 90 000 \  0406 20 90 100 I  0406 20 90 913 028  032  400 75,00 I 404  . ... 87,74 0406 20 90 915 028  032  \ 400 100,00 404  l ... 116,99 0406 20 90 917 028  032  400 106,25 \ 404  \ ... 124,30 0406 20 90 919 028   032  400 118,75 404  ... 138,92 0406 20 90 990 Il  0406 30 31 100 II  0406 30 31 300 028  032  I 036 ,  038  400 1^,41 404  ... 23,26 14. 10 . 88 Official Journal of the European Communities No L 281 /21 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 31 500 028  032  036  038  \ 400 33,48 404 50,52 0406 30 31 710 028  032  036  038  400 33,48 \ 404  ... 50,52 0406 30 31 730 028  032  036  038  I 400 49,14 404 74,16 0406 30 31 910 028  l 032  036  038  400 33,48 404 50,52 0406 30 31 930 028  032  036  I 038 «  400 49,14 I 404  l ... 74,16 0406 30 31 950 028  032  036  038  400 71,56 404  ... 108,00 0406 30 39 100 II  0406 30 39 300 028  032  036  038  l 400 33,48 404 20,00 ... 50,52 No L 281 /22 Official Journal of the European Communities 14. 10 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amount of refund 0406 30 39 500 028 _ 032  036  038  400 49,14 \ 404 28,00 ... 74,16 0406 30 39 700 028  \ 032  036  038  400 71,56 404 *  ... 108,00 0406 30 39 930 028  032  036  038  400 71,56 404  , I ... 108,00 0406 30 39 950 028  032 '  036  I 038  400 87,34 \ 404  \ ... 131,82 0406 30 90 000 028  \ 032  036  I 038  400 87,34 404  ... 131,82 0406 40 00 100 I  0406 40 00 900 028  l 032  038  400 65,00 I 404  I ¢ » « 131,51 0406 90 13 000 028  032  036  038  400 96,00 404  ... 164,34 0406 90 15 100 028  032  036  l 038  \ 400 96,00 404  ... 164,34 14. 10. 88 Official Journal of the European Communities No L 281 /23 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 15 900 I 0406 90 17 100 028  032  l 036  038  400 96,00 I 404  l T 164,34 0406 90 17 900  0406 90 21 100  0406 90 21 900 028  \ 032  . 036  l 038  \ 400 100,00 404 156,68 0406 90 23 100 \  0406 90 23 900 028  032  036  l 038  400 50,00 404  l ... 140,35 0406 90 25 100 \  0406 90 25 900 028  032  036  I 038 r 1 400 50,00 404  ... 140,35 0406 90 27 100 II  0406 90 27 900 028  032  036  038  l 400 43,18 404 119,71 0406 90 31 111 Il  0406 90 31 119 028 .  l 032  036  ' 038 15,00 400 48,06 404 16,00 ... 93,27 ) No L 281 /24 Official Journal of the European Communities 14. 10 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 31 151 028  l 032  036  038  400 44,92 404 14,96 ... 87,18 s 0406 90 31 159  0406 90 31 900  0406 90 33 111  0406 90 33 119 028  032  I 036  038 15,00 400 48,06 l 404 16,00 ... 93,27 . 0406 90 33 151 028  032  036  \ 038  400 44,92 404 14,96 v \ 87,18 0406 90 33 159 \  0406 90 33 911  0406 9033 919 028  032  036  l 038 15,00 I 400 48,06 ¢ 404 16,00 93,27 0406 90 33 951 028  032  036  038  400 44,92 - 404 14,96 ... 87,18 0406 90 33 959  0406 90 35 110 -\  14. 10. 88 Official Journal of the European Communities No L 281 /25 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 35 190 028 032  036 42,66 400 160,00 I 404 90,00 I ¢ 163,54 0406 90 3$ 910 II  0406 90 35 990 028  I 032  036  038  l 400 100,00 404 135,00 0406 90 61 000 028  032  036 90,00 400 170,00 404 140,00 190,00 0406 90 63 100  028  \ 032  036 105,03 I 400 220,00 404 160,00 217,12 0406 90 63 900 028  032  I 036 70,00 400 130,00 l 404 80,00 ... 170,00 0406 90 69 100 II  0406 90 69 910 028  l 032  l 036 . 70,00 400 130,00 404 80,00 ... 170,00 0406 90 69 990 Il  0406 90 71 100 Il  0406 90 71 930 028 13,50 V 032 13,50 \ 036  038  400 40,26 404  l ... 91,15 14. 10 . 88No L 281 /26 Official Journal of the European Communities (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 71 950 028 20,00 l 032 20,00 036  \ 038  I 400 44,39 404  \ ¢ ¢ ¢ 100,50 0406 90 71 970 028 24,00 032 24,00 . 036  \ 038  400 50,45 404  l ... 114,22 0406 90 71 991 028  l 032  036  l 038  400 100,00 404  ¢ ¥ « 135,00 0406 90 71 995 028 27,50 032 27,50 036  038  I 400 50,00 I 404 .  ... 140,35 0406 90 71 999 ll  0406 90 73 100 ll  0406 90 73 900 028  032  036 42,66 400 160,00 404 120,00 ... 156,00 0406 90 75 100  0406 90 75 900 028  032  036  400 50,00 404  ... 130,96 0406 90 77 100 028 24,00 032 24,00 036  038  400 45,21 404   " 114,22 14. 10 . 88 Official Journal of the European Communities No L 281 /27 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 77 300 028 __ 032  036  038  400 50,00 404 140,35 0406 90 77 500 028 .  032  l 036  l 038  \ 400 60,00 l 404  ... 140,35 0406 90 79 100  0406 90 79 900 028  . 032  036 N  1 038  400 43,18 404  ... 119,71 0406 90 81 100  0406 90 81 900 028  032  036  l 038  I 400 100,00 404 135,00 0406 90 83 100  0406 90 83 910 I  0406 90 83 950 028  032  400 30,02 404 50,97 0406 90 83 990 028  032  400 30,02 404  I ... 50,97 0406 90 85 100 \  0406 90 85 910 028 032  036 42,67 400 160,00 \ 404 90,00163,54 No L 281 /28 Official Journal of the European Communities 14. 10 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 85 991 028  032  036  I 038  400 100,00 404  ... 135,00 0406 90 85 995 028 27,50 032 27,50 036  038  400 50,00 1 404  ... 140,35 0406 90 85 999  0406 90 89 100 028 13,50 032 13,50 l 036  038  400 40,26 404  \ ... 91,15 0406 90 89 200 028 20,00 032 20,00 036  038  400 44,39 l 404  ... 100,50 0406 90 89 300 028 24,00 032 24,00 ' / 036  038  400 50,45 404  ... 114,22 0406 90 89 910 \  0406 90 89 951 028  032  036 42,66 400 160,00 404 90,00 ... 156,00 0406 90 89 959 028  032  036  1 038  400 100,00 404  ... 135,00 14. 10. 88 Official Journal of the European Communities No L 281 /29 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 971 028 27,50 032 27,50 036  038  400 59,00 404  ... 140,35 0406 90 89 972 028  032  400 30,02 I 404  50,97 0406 90 89 979 028 27,50 032 27,50 l 036  038  I 400 59,00 404 140,35 0406 90 89 990  0406 90 91 100  0406 90 91 300 028  032  036  038  400 18,09 404  ... 21,46 0406 90 91 510 028  l 032  036 . \ 038  400 31,72 l 404  I ... 37,62 0406 90 91 550 028  032 \ 036 ' l 038  l 400 38,62 404  l ... 45,81 0406 90 91 900 '  0406 90 93 000  0406 90 97 000  0406 90 99 000  2309 10 15 010 l  2309 10 15 100  2309 10 15 200  2309 10 15' 300 l  2309 10 15 400  2309 10 15 500 \ ,  2309 10 15 700  No L 281 /30 Official Journal of the European Communities 14. 10. 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 2309 10 15 900  2309 10 19 010 l  2309 10 19 100  2309 10 19 200 l  2309 10 19 300  2309 10 19 400  2309 10 19 500  2309 10 19 600  2309 10 19 700 i  2309 10 19 800 l  2309 10 19 900  2309 10 70 010 l  2309 10 70 100 18,60 2309 10 70 200 \ 24,80 2309 10 70 300 31,00 2309 10 70 500 37,20 2309 10 70 600 43,40 2309 10 70 700 49,60 2309 10 70 800 54,56 2309 10 70 900 \  2309 90 35 010  2309 90 35 100  2309 90 35 200  2309 90 35 300  2309 90 35 400 \  2309 90 35 500 ||  2309 90 35 700 \  2309 90 35 900 Il  2309 90 39 010 II | 2309 90 39 100 III-- 2309 90 39 200 \  2309 90 39 300 ||  2309 90 39 400  2309 90 39 500 l  2309 90 39 600 I  2309 90 39 700 \ i 2309 90 39 800 l  2309 90 39 900 l  2309 90 70 010 l  2309 90 70 100 18,60 2309 90 70 200 24,80 2309 90 70 300 31,00 2309 90 70 500 37,20 2309 90 70 600 43,40 2309 90 70 700 49,60 2309 90 70 800 l 54,56 2309 90 70 900 \  14. 10. 88 Official Journal of the European Communities No L 281 /31 0 The code numbers for the destinations are those set out in the Annex to Regulation (EEC) No 3639/86 (OJ No L 336, 29. 11 . 1986, p. 46). ' For destinations other than those indicated for each product code , the amount of the refund applying is indicated by ***, Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended.